Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-17-00859-CV

                                           Maria VALDEZ,
                                              Appellant

                                                  v.

                  THE MCCLENAHAN LAW FIRM and The J. Guerra Law Firm,
                                   Appellees

                     From the 438th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-01421
                             Honorable Richard Price, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: February 28, 2018

MOTION TO DISMISS GRANTED; DISMISSED

           Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellees, who have not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellant. See id. 42.1(d).

                                                   PER CURIAM